Citation Nr: 0833272	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.  He died in January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied VA benefits, 
including dependency and indemnity compensation (DIC), to the 
appellant on the basis that she was not the veteran's 
surviving spouse at the time of his death.  The appellant 
perfected a timely appeal of this determination to the Board.


FINDINGS OF FACT

1.  The veteran and the appellant were legally married in 
January 1967.

2.  The veteran and the appellant were legally divorced in 
October 1987.

3.  The veteran died in January 2005.  At the time of the 
veteran's death, the veteran and the appellant were not 
living together and had not remarried.


CONCLUSION OF LAW

The appellant is not, as a matter of law, the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. 
§§ 101, 103, 1310, 1318, 1541 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50-3.54 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks to be recognized as the surviving spouse 
of the veteran, in order to qualify for appropriate VA 
benefits.  Dependency and Indemnity Compensation (DIC) 
benefits are payable to the surviving spouse of a veteran if 
the veteran died from a service-connected disability, or if 
the veteran was entitled to a 100 percent disability rating 
from VA for 10 years prior to his death. 38 U.S.C.A. §§ 1310, 
1318 (West 2002).  Death pension benefits are payable to the 
surviving spouse of a veteran of a period of war who 
otherwise meets the eligibility requirements.  38 U.S.C.A. 
§ 1541 (West 2002).

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to misconduct of, or procured by, the veteran, without 
the fault of the spouse.  In order to qualify as the 
veteran's surviving spouse, she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31) (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50 (2007).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred 1 year or more before the 
veteran died, or existed for any period of time if a child 
was born of the purported marriage or was born to them before 
such marriage; (b) the claimant entered into the marriage 
without knowledge of the impediment; (c) the claimant 
cohabited with the veteran continuously from the date of 
marriage to the date of his death; and (d) no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits other than accrued monthly 
benefits covering a period prior to the veteran's death.  
38 U.S.C.A. § 103 (West 2002); 38 C.F.R. § 3.52 (2007).

The appellant does not contest the fact that she was divorced 
from the veteran at the time of his death.  She contends that 
she nevertheless should be considered his surviving spouse 
for VA benefits purposes because she had been married to the 
veteran for 20 years, including for 16 years after he became 
disabled due to service, that neither she nor the veteran 
remarried after their divorce, and that she had no choice but 
to divorce the veteran because of his service-connected 
disabilities.  Nevertheless, the facts of the present case 
are clear.  As evidenced by the veteran's marriage license, 
they were married in January 1967.  A Judgment of Divorce 
confirms that they were divorced in October 1987.  The record 
indicates no attempted remarriage of the appellant to the 
veteran that was invalid by reason of a legal impediment.  
The veteran died in January 2005.  At the time of his death, 
the veteran and the appellant were not living together and 
had not remarried.  While the appellant was at one time 
lawfully married to the veteran, she and the veteran had been 
lawfully divorced for many years at the time of his death, 
and under the law she may not be recognized by VA as his 
surviving spouse.  38 U.S.C.A. §§ 101(3), 101(31) (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50 (2007).

In considering this issue, the Board is cognizant of 
38 C.F.R. § 3.52, noted above, which provides certain limited 
exceptions to the general definition of surviving spouse.  
While the appellant and the veteran had a facially valid 
marriage at one time, and their marriage was purportedly due 
to the fault of the veteran, the appellant nonetheless may 
not be considered the veteran's surviving spouse under 
38 C.F.R. § 3.52.  When read in the context of the other 
regulations pertaining to the appellant's status, for 
purposes of determining if she may be recognized as the 
veteran's surviving spouse, it is evident that 38 C.F.R. 
§ 3.52 is applicable in determining whether a valid marriage 
between the veteran and the appellant can be established.  
The regulation is not applicable if the appellant's valid 
marriage to the veteran was terminated by divorce prior to 
his death, as in the present case.  38 C.F.R. § 3.50 still 
requires that the appellant have been the veteran's 
"lawful" spouse at the time of his death.  In addition, 
38 C.F.R. § 3.52(b) indicates that an impediment to a valid 
marriage is for consideration when the parties entered into 
the relationship.  Their subsequent divorce, however, cannot 
be considered an "impediment" to the validity of the 
original marriage, as the validity of the original marriage 
is not in question.

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not the veteran's 
surviving spouse for VA benefits purposes.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of lack of legal merit or lack of entitlement 
under the law).  Hence, the appellant's claim must be denied.

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 73 Red. Reg. 23353-23356 (2008) (amending 
38 C.F.R. § 3.159(b) to provide that VA has no duty to 
provide section 5103 notice when, as a matter of law, 
entitlement to benefit claimed cannot be established).




ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purposes of receiving VA benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


